Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:  
In claim 1, line 6, “by a combination of dielectric tube” should read “by a combination of a dielectric tube”.
In claim 1, line 7, “other end of the tube” should read “another end of the tube”. 
In claim 1, line 9, “over the dielectric tube and gas supply” should read “over the dielectric tube, and gas supply”.
In claim 1, line 12, “a plasma jet print head” should read “the plasma jet print head”.
In claim 1, line 18, “one-another” should read “one another”.
In claim 1, line 19, “said post-treatment jet head.” should read “said post-treatment jet head;”.
In claim 1, line 23, “varying from as low as” should read “in a range from”.
In claim 1, line 23, “unto” should read “to”.
In claim 2, line 1, “A device” should read “The device”.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, line 3 recites the term "for the layer-by-layer deposition".  This term is not previously used, and thus there is no antecedent basis for “layer-by-layer deposition”.  For the purpose of examination, claim 1 reads on “for layer-by-layer deposition”.  Dependent claims fall herewith.
Claim 1, line 6 recites “one end of it”.  It is unclear what it refers to.  For the purpose of examination, claim 1 reads on “one end of the tube”.  Dependent claims fall herewith. 
Claim 1, lines 6-7 recite the term "a manifold containing electrode".  It is unclear if the electrode must contain a manifold or if a manifold containing an electrode is required.  For the purpose of examination, claim 1 reads on “a manifold containing an electrode”.  Dependent claims fall herewith.
Claim 1, line 11 recites "said plasma jet printer".  The term plasma jet printer is not previously used, and thus there is no antecedent basis for this term.  For the purpose of examination, claim 1 reads on “said plasma jet print head”.  Dependent claims fall herewith.
Claim 1, line 12 recites "plasma jet print head and/or post treatment head both comprising electrodes".  It is not clear whether the plasma jet print head and post treatment head both must comprise electrodes or if only one of the heads must comprise electrodes.  For the purpose of examination, claim 1 reads on “plasma jet print head and/or post treatment head comprising electrodes”.  Dependent claims fall herewith.
Claim 1, line 12 recites "post treatment head".  This term is not previously used, and thus there is no antecedent basis.  For the purpose of examination, claim 1 reads on “post treatment jet head”.  Dependent claims fall herewith.
Claim 1, line 15 recites "said 3D printer".  The term 3D printer is not previously used, and thus there is no antecedent basis for this term.  For the purpose of examination, claim 1 reads on “said 3D printer print head”.  Dependent claims fall herewith.
Claim 1, line 15 recites "said plasma jet printer".  This term is not previously used, and thus there is no antecedent basis.  For the purpose of examination, claim 1 reads on “said plasma jet print head”.  Dependent claims fall herewith.
Claim 1, line 15 recites "said post treatment jet".  This term is not previously used, and thus there is no antecedent basis.  For the purpose of examination, claim 1 reads on “said post treatment jet head”.  Dependent claims fall herewith.
Claim 1, line 18 recites "for the layer-by-layer printing and post-treatment".  This term is not previously used, and thus there is no antecedent basis for “layer-by-layer printing and post-treatment”.  For the purpose of examination, claim 1 reads on “for layer-by-layer printing and post-treatment”.  Dependent claims fall herewith.
Claim 1, line 18-19 recite "said 3D print head".  This term is not previously used, and thus there is no antecedent basis.  For the purpose of examination, claim 1 reads on “said 3D printer print head”.  Dependent claims fall herewith.
Claim 1 recites the limitation “translation mechanism”.  This is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, and specifically is lacking any structural elements or recitation of a region for performing the controlling function.  Dependent claims fall herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding claims 1-2, the following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“translation mechanism”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structures for any of the limitations above, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PG Pub 2016/0271874, with citations below supported in provisional application 62/135,826), in view of Gandhiraman (Gandhiraman, R.P, et. al., “Plasma Jet Printing of Electronic Materials on Flexible and Nonconformal Objects”, ACS Appl. Mater. Interfaces 2014, 6, pp. 20860-20867).
Regarding claim 1, Tsai teaches a device for the three-dimensional printing of objects (eg. Fig. 3A, 3B) containing electronic materials (para. 0030), comprising: 
	a 3D printer print head (304) configured for the layer-by-layer deposition of metal, plastic, ceramic, biomaterial or biological materials to create three-dimensional articles (para. 0022); 
	a plasma jet print head (302 including angled nozzle) configured for directional acceleration of materials in a geometric pattern (paras. 0028, 0030) by a combination of a dielectric tube (dielectric barrier discharge, DBD, of paras. 0024 and 0034 requires a dielectric tube; see tube connected to 302) with one end of it connected to a manifold containing a gas supply and aerosol supply (para. 0030), another end of the tube connected to a nozzle that is either part of the tube (nozzle near label 320), and gas supply for igniting a dielectric barrier discharge (para. 0028); 
	a post treatment jet head (324) configured for post treatment of material printed in a geometric fashion by said plasma jet print head (“the plasma applicator used to treat the newly placed molten material” per para. 0034); 
	the plasma jet print head and/or post treatment jet head comprising electrodes to apply an electric field (the plasma jet heads necessarily comprise electrodes to apply an electric field) and generating atmospheric plasma for non-gravity based directional printing of materials passing through the dielectric tube (para. 0028); 
	a frame holding said 3D printer print head, said plasma jet print head, and said post treatment jet in fixed spatial relationship to one another (unlabeled horizontal frame holding 302, 304, and 324), 
	a translation mechanism configured to translate one of said frame or a printed object relative to one-another for layer-by-layer printing and post-treatment of said object by said 3D printer print head, said plasma jet print head, and said post-treatment jet head (para. 0023); 
	and a control system configured for controlling said translation mechanism and said 3D print head, said plasma jet print head, and said post-treatment jet head for the layer-by-layer printing of a three-dimensional object according to a pre-selected pattern (control system of para. 0023).
	Tsai provisional application 62/135,826 is silent regarding the claimed manifold containing an electrode and placement of multiple electrodes disposed over the dielectric tube.  Tsai is also silent regarding printing according to a pre-selected pattern with resolution and line width in a range from 50nm to 10cm.
	However, the use of a manifold containing an electrode, gas supply, and aerosol supply together with multiple electrodes disposed over a dielectric tube for plasma jet head printing of electronic materials is known in the prior art, as shown by Gandhiraman (see Silver Nanowire Deposition section on p. 20861, and especially Fig. 1, illustrating multiple copper tape electrodes disposed over a dielectric tube).   Gandhiraman teaches that such a configuration enables printing of electronic materials on flexible, nonconformal thermoplastic objects (abstract and conclusions).
	The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, or alternatively Gandhiraman’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Gandhiraman’s manifold containing an electrode, gas supply, and aerosol supply having multiple electrodes disposed over a dielectric tube with Tsai’s apparatus to predictably obtain suitable means for controlling the plasma electric field in Tsai’s apparatus and/or to obtain the benefit of printing on the non-traditional substrates taught by Gandhiraman.
	Gandhiraman teaches printing according to a pre-selected pattern with examples of resolution and line widths falling within the broadly claimed range of 50nm to 10cm (eg. linewidths of 120, 240 microns per Fig. 6c) and thus anticipating this range, through the combination of a suitable nozzle diameter with a plasma jet head and suitable operating parameters (1st para. of pg. 20865). 
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A, it would have been obvious to one of ordinary skill in the art to utilize the combination of a suitable nozzle diameter with a plasma jet head and suitable operating parameters, as taught by Gandhiraman, to predictably obtain high resolution print capability, and accompanying advantages for manufacturing of micro-scale electronic features and ultra-compact electronic devices.
Regarding claim 2, it is noted that this limitation merely relates to the intended use of the claimed apparatus and describes broad classes of materials worked upon by the apparatus and their properties.  Notwithstanding the above consideration, Tsai teaches the electronic materials suitable for printing may include dielectric materials, organic coatings, and insulating materials (materials in para. 0030 have these properties).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745